  
 
 
 
 
   
FEDERAL SECURITY
,
 
INC
.
 
 
 
 
 
 
1
 
 
359 NLRB No. 1
 
Federal Security, Inc., and its alter egos or agents, 
James R. Skrzypek and Janice M. Skrzypek 
and
 
Joseph Palm.
 
 
Case 13

CA

038669
 
September 28, 2012
 
SUPPLEMENTAL DECISIO
N AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
 
AND 
B
LOCK
 
On October 1, 
2001, the National Labor Relations 
Board issued a Decision and Order in this proceeding 
finding that the Respondents violated Section 8(a)(1) of 
the Act by filing and maintaining a State
-
court lawsuit 
alleging that 17 former employees engaged in malicious 
prosecution and an abuse of process by filing an unfair 
labor practice charge and providing supporting evidence 
to the Board.
1
  
T
he Respondents subsequently filed a 

with the United States Court of Appea
ls for the District 
of Columbia Circuit, and the Board filed a cross
-
application for enforcement.  
On June 24, 2002, the S
u-
preme Court issued its decision in 
BE&K
 
Construction 
Co. v. NLRB
, 536 U.S. 516 (2002)
, addressing the 

standard for determinin
g whether completed 
lawsuits violate the Act.
  
Thereafter, 
the 
c
ourt of 
a
ppeals, 
in an unpublished decision, remanded the present case to 
the Board for further consideration.  
 
On January 28, 2003, the Board invited the parties to 
file statements of positi
on on the issues raised by the 
remand.  The Respondents and the General Counsel filed 
statements of position. 
 
We have considered the entire record, including the 
briefs, and the decisions of the Supreme Court and Board 
in
 
BE&K
.
2
  
For the reasons below, we
 
have decided to 

that the Respondents 
violated Section 8(a)(1) by filing and maintaining their 
lawsuit
.
3
  
 
I
.
  
FACTUAL AND PROCEDUR
AL BACKGROUND
 
A. The Prior Unfair Labor Practice Case
 
Respondent Federal Security provide
d armed security 
guards at various public housing sites in Chicago.  In 
Federal Security, Inc., 
318 NLRB 413 (1995) (
Federal 
Security I
), the Board found that Federal Security viola
t-
ed Section 8(a)(1) by discharging 19 of its guards for 
                                        
        
 
1
 
336 NLRB 7
03 (2001).
 
2
 
BE&K Construction Co.
, 351 NLRB 451 (2007).
 
3
 
In accordance with our decision in 
Kentucky River Medical Center
, 
356 NLRB 6 (2010), we modify the remedy by requiring that backpay 
and other monetary awards shall be paid with interest compounded 
on a 
daily basis.  We shall also modify the original Order and notice to 

solely because it was preempted.
 
participating in a 
protected concerted walkout.  In fin
d-
ing that the walkout was protected, the Board relied on 
the credibility
-
based findings of the administrative law 

failure to provide promised improvements in equipmen
t 
and benefits and the perceived discharge
4
 
of 
S
upervisor 
Carlton Short, who had advocated for the employees in 
their efforts to improve working conditions
.
5
  
 
The Seventh Circuit denied enforcement of the 

O
rder.
6
  
The court found that the walkout was 
unprotected because it compromised the safety of res
i-
dents of the public housing sites where guard stations 
were left unattended.
7
  
In doing so, the court did not a
d-

-
based findings regardi
ng the 
reasons for the walkout.  Nor did the court address
 
whether, absent a threat to public safety, a walkout to 
protest the discharge of a supervisor who has acted as an 
advocate of employees in their efforts to improve wor
k-
ing conditions is protected u
nder the Act
.
8
  
 
B. The State
-
Court Lawsuit
 
On June 2, 2000, Respondents James and Janice 
Skrzypek, the president and vice president, respectively, 
of Respondent Federal Security, filed a complaint in the 
c
ircuit 
c
ourt of Cook County, Illinois, against 17 
of the 

in 
Federal Security I
.
9
  
The State court complaint alleged 
that by filing the unfair labor practice charge and provi
d-

the defendants engaged
 
in malicious prosecution, a co
n-
spiracy to commit malicious prosecution, an abuse of 
                                        
        
 
4
 
At the time of the walkout, the employees believed that Short had 
been disc
harged.  It was later revealed that he had only been suspended.
 
5
 

i-

i-
sion to strike it was because of the perceived effect it would have on 

 
6
 
NLRB v. Federal Security, Inc.
, 154 F.3d 751 (7th Cir. 1998).
 
7
 
Id. at 756

757.
 
8
 
The Board, with court approval, has long held that
 

c-

provided the identity of the supervisor is directly related to terms and 

Southern Pride Catfish
, 331 NLRB 618, 
620 (2000), citing 
NLRB v. Oak
es Machine Corp.
, 897 F.2d 84, 89 (2d 
Cir. 1990).
 
9
 
The Skrzypeks identified themselves in the complaint as the sole 
former shareholders of and successors
-
in
-
interest to Federal Security, 
which was involuntarily dissolved by the State of Illinois in 1997. 
 
We 
agree with the judge for the reasons he states that the Board has juri
s-
diction over the Respondents.  We also agree with the judge that the 
Charging Parties are statutory employees within the meaning of Sec. 
2(3) of the Act.  See, e.g., 
Briggs Mfg. Co.
, 75 NLRB 569, 571 (1947), 


These issues appear, in any event, to be beyond the scope of the remand 
order.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
2
 
process, and a conspiracy to commit an abuse of process.
 
 
The alleged factual basis of the suit was described in 
paragraph 45 of the State court complaint as follows: in 
M
ay 1999, former employee Michael Davenport told 
James Skrzypek that the employees who participated in 

Federal Security I
 

i-
cated the facts, circumstances and the reasons for the 
walkout to the NLRB agents and attorneys . 
. . so that the 

the guards left their posts was to show support for and 

The complaint sought damages in excess of $140,000 in 

,
 
and cou
rt costs incurred by Respondent 
Federal Security in defending against the unfair labor 

,
 
and court costs in brin
g-
ing the State court suit, and punitive damages.
 
On October 12, 2000, the State court issued a default 
order aga
inst 11 defendants who did not answer the 
complaint.
10
  
On March 6, 2001, the court dismissed the 
abuse of process and related conspiracy claims upon m
o-
tion of the nondefaulting defendants.  The court, howe
v-
er, twice denied motions to dismiss the malicious 
pros
e-

request, the court entered an order voluntarily dismissing 
the suit against the nondefaulting defendants.  This order 

their claims.  The Re
spondents did not do so.  
 
C. The Instant Case
 
1. Background
 
On January 29, 2001, the General Counsel issued the 
complaint in this case alleging that the Respondents vi
o-
lated Section 8(a)(1) by prosecuting and maintaining 
their State
-
court lawsuit.  At the
 
unfair labor practice 
hearing, Respondent James Skrzypek (Skrzypek) test
i-
fied that he encountered former employee Davenport, by 
chance, at a drug store in May 1999.  Davenport asked 

Federal Sec
u-
rity I. 
 
Skrzypek i
nformed Davenport that he had actually 
won the case on appeal in the Seventh Circuit, and he 

Skrzypek testified
 
that Davenport responded,
 



n a
l-



i-
fied further that if Davenport had never told 
him that the 
                                        
        
 
10
 
The orde
r was later vacated as to 2 of the 11 defaulting defen
d-
ants.  
 
employees had lied
 
h
e would not have filed the State
-
court lawsuit.
11
  
 
Testifying as a witness for the General Counsel, Da
v-

denied telling Skrzypek that he or any other employees 
falsified their affidavits or testimony i
n 
Federal Security 
I
.  Davenport also testified that Skrzypek repeatedly 
asked him why the employees had brought the case b
e-

the charging party in 
Federal Security I,
 
and said that if 
he ever met Palm a


the guards staged the walkout in order to protest working 
conditions, not solely to show support for and loyalty to 
Supervisor Short.
 
Charles Robinson, an alleged d
iscriminatee in
 
Federal 
Security I
, also testified for the General Counsel.  He 
denied that he provided, or was encouraged to provide, 

Federal 
Security I
.
 
2. The 
j

d
ecision
 
On May 1, 2001, Administrative 
Law Judge Robert A. 
Giannasi issued his decision in this case.  The judge 
found that the filing and maintenance of the Respon
d-

theories, both of which have their origins in the Supreme 

in 

NLRB
.
12
 
 
In 

, the Supreme Court, while acknow
l-
edging that lawsuits may be powerful instruments of c
o-
ercion or retaliation, nonetheless found that the First 
Amendment right of access to the courts and the 
S

compelling interest in maintaining domestic peace pr
o-
hibit the Board from enjoining as an unfair labor practice 
a well
-

o-

l-
iatory motive and la
ck of reasonable basis are both e
s-
se
n
tial prerequisites to the issuance of a cease
-
and
-
desist 

13
  
The Court emphasized at 
footnote 5, however, that its decision was not meant to 
apply to all lawsuits:
 
 
                                        
        
 
11
 
Skrzypek also testified that the lawsuit was based, in part, on u
n-
specified information provided by former employee Nataline Jones 
(also referred to in the record as Nataline Cole) in a sworn
 
statement 

-
court lawsuit was 
initiated.  Jones did not appear at the hearing, and the judge sustained 


based objection to the 
introduction of her statement. 
 
12
 
46
1 U.S. 731 (1983).  
 
13
 
Id. at 748

749.  
 
  
          
FEDERAL SECURITY
,
 
INC
.
 
3
 
It should be kept in mind 
that what is involved here is 

bar except for its allegedly retaliatory motivation.  We 
are not dealing with a suit that is claimed to be beyond 
the jurisdiction of the state courts because of federal
-
law
 
preemption . .
 
.
 
.  Nor could it be successfully a
r-
gued otherwise, for .
 
.
 
. this Court has concluded that, at 

n-
forcement of a state
-


-
empts the field.

NLRB v. 
Nash
-
Finch Co.
, 404 U.S. 138, 144 (1971
).
14
  
 
 
Applying 

, the judge found that the R
e-

was preempted and because it was baseless and retaliat
o-
ry.  The judge found further suppo
rt for these theories in 
two lines of Board cases addressing the lawfulness of 
State
-
court lawsuits targeting the use of Board processes.  
 
In support of his finding that the lawsuit was preemp
t-
ed, the judge relied on 
Manno Electric, Inc.
15
  
In 
Manno 
Electr
ic, 

-
court 
lawsuit alleging, in part, that employees made false 
statements to the Board with a malicious intent to injure 

i-
tiation and maintenance of the suit viol
ated Section 
8(a)(1), affirming without comment the following anal
y-
sis of the administrative law judge:
  
 
 
Under the teachings of 

, supra, the 
first consideration must be whether the Respon
d-

juri
s-
diction of the state courts because of federal
-
law 
preemption or a suit that has an objective which is i
l-

 
.
 
.
 
. .
 
 
 
The obvious effect of paragraph 2 [of the State 
court petition] was to both punish the defendants and 
to f
righten employees from appealing to the Board.  


was incompatible with the objectives of the Act and 
had for its purpose an illegal objective.  By fi
ling 
and continuing the state court lawsuit as to par
a-
graph 2, the Plaintiff interfered with, restrained and 
coerced employees in the exercise of rights guara
n-
teed by Section 7 of the Act and [was] in violation of 
Section 8(a)(1) of the Act.  The state cou
rt suit 
                                        
        
 
14
 
Id. at 737 fn. 5.
 
15
 
321 NLRB 278 (1996), enfd. 127 F.3d 34 (5th Cir. 1997).
 
comes under the exception of 

, supra.  
It was preempted by Federal law.
16
  
 
 

the judge found that the lawsuit was preempted and 
hence violated the Act because
 
it interfered with
 
e
m-
ployee access to Board processes

a protected right.
17
 
In support of his finding that the lawsuit was baseless, 
the judge relied on 
LP Enterprises,
18
 
wherein the Board 
explained that the filing of an unfair labor practice charge 
is protected under the Act unl
ess the charge is filed in 
bad faith.
19
  
The Board held, therefore, that in State
-
court 
lawsuits targeted at the filing of unfair labor practice 
charges, Federal law superimposes the requirement of 
bad faith, which the Board defined in terms of malice, 
i.e.

 
false or
 

20
  
Applying 

was baseless because the charge allegations and suppor
t-
ing affidavits in 
Federal Secu
rity I
 
could not be deemed 
malicious.
21
  

lawsuit alleged that the charge allegations and affidavits 
were false in one particular respect, the reasons for the 
walkout.  The judge emphasized, however, that the te
s-
timon
y of the employees concerning the reasons for the 
walkout was credited by the administrative law judge 
after a full trial at which their testimony was tested by 
cross
-
examination and the opportunity to submit counter 
evidence.  The judge also emphasized t
h
at
 
although the 
Seventh Circuit den

r-

-
based finding that the walkout was related to working 
conditions.  The judge therefore found that the charge, 
supporting affidavits, 
and testimony could not be deemed 
malicious or submitted in bad faith.
22
  
 
                                        
        
 
16
 
321 NLRB at 297

298 (internal citations omitted).  Concurring in 
the result, Member Cohen found it unnecessary to pass on whether the 
s
uit had an illegal objective because he agreed that the suit was 
preempted, inasmuch as it related to the protected activity of employee 
access to Board processes.  He acknowledged that the suit alleged that 

ious and that mal
i-
cious use of Board processes may be unprotected.  He observed, ho
w-
ever, that the employer did not offer any evidence to support the alleg
a-
tion of malice.  Id. at 278 fn. 5.  
 
17
 

R
e-

t-
ing lawsuits with causes of action that are preempted by the Act and 

 
18
 
314 NLRB 580 (1994).
 
19
 
Id. at 580.  
 
20
 
Id., citing 
Lin
n v. Plant Guard Workers
, 383 U.S. 53, 64

65 
(1966).  
 
21
 
336 NLRB at 708.  
 
22
 
Id.  The judge also found that the evidence submitted by the R
e-
spondents fell far short of establishing that the charge, supporting aff
i-
davits, and testimony were submitted in ba
d faith.  The judge explained 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
4
 

filing the lawsuit.  He observed that it is not necessary to 
establish retaliatory motive in order to find that a 
preempted
 
lawsui
t violates the Act, but such a showing is 
required under the theory set forth in 
LP Enterprises
.  


e-

e-
spondent Federal Security had actually expended, the 

n-
gering animus toward Palm, the charging party in 
Fede
r-
al Security I
.
23
  
The judge therefore concluded that the 
Respondents violated Section 8(a)(1) o
f the Act by filing 
and maintaining their State
-
court lawsuit. 
 

d
ecision
 

e-
spondents violated the Act by filing and maintaining 

Secti
on 8(a)(1) from the time it was filed, both because it 

c-


24
  
 
4. The 
r
emand
 

Order was 
pending before the United States Court of Appeals for 
the District of Columbia Circuit, the Supreme Court i
s-
sued its decision in 
BE&K
, supra
.
  
Thereafter, 
the 
c
ourt 
of 
a
ppeals remanded this case to the Board in light of the 

issue.  
 
In 
BE&K
, the Court considered whether the Board 

retaliatory lawsuit, even if the
 
employer could show the 

25
  
The Court found 
that some unsuccessful lawsuits involve genuine grie
v-
ances because genuineness does not turn on whether the 
grievance succeeds.  The Court also found that unsu
c-
                                        
                                     
 

hearsay, and Davenport could not know what was or was not true in the 
affidavits and testimony in 
Federal
 
Security I
 
other than his own, nor 
could he know wha
t motivated Palm to file the charge, given his li
m-
ited connection to the earlier unfair labor practice case.  Moreover, 
there was no evidence that the charge was filed for any purpose other 
than to obtain reinstatement and backpay for alleged unlawful term
in
a-
tions, which are traditional remedies for such conduct.  The judge 


 
23
 
Id. at 708

709.  
 
24
 
Id. at 703 fn. 3.  The 
Board ordered the Respondents to withdraw 
the suit, to take affirmative action to have the default orders in the 
proceeding vacated, and to reimburse the defendants for all legal and 
other expenses incurred in defending the suit.  
 
25
 
536 U.S. at 524.
 
cessful but rea
sonably based suits advance some First 
Amendment interests because they allow the public ai
r-
ing of disputed facts, raise matters of public concern, 
promote the evolution of the law, and add legitimacy to 
the court system as an alternative to force.
26
  
In li
ght of 


based but unsuccessful suits filed with a retaliatory pu
r-

27
  
In doing so, however, the Court did 
not determine the scope 
of Petition Clause protection to 
be afforded unsuccessful but reasonably based lawsuits.
28
 
 
On remand, the Board addressed the question left u
n-
resolved by the Court concerning the scope of Petition 
Clause protection to be afforded unsuccessful but re
a-
sonabl
y based suits
.  

an ongoing lawsuit, a completed lawsuit that is reason
a-

regardless of the motive for filing it
.
29
      
 
Although the Court and Board in 
BE&K
 
address
ed the 
appropriate standard for analyzing whether a reasonably 
based but unsuccessful lawsuit violates the Act in light of 
the First Amendment Petition Clause, they did not a
d-
dress the present issue of preempted lawsuits.  
 
II
.
 
POSITIONS OF THE PAR
TIES 
 
A.
  
The Respondents
 

decision in 
BE&K
 
compels dismissal of the complaint.  
The Respondents observe that
 
the Court held that pet
i-

 

 

p
urpose
 
is to stop
 
conduct he 

30
  
The Respondents argue 


e-
gal, and the lawsuit was therefore objectively and subje
c-

in 
BE&K
.
  
 
The Respondents argue, moreover, that the Board ca
n-
not find that their lawsuit was baseless in light of the 

i-
cious prosecution and rel
ated conspiracy claims.  The 

that these claims were well pled under State law is bin
d-
                                        
        
 
26
 
Id.
 
at 532. 
 
27
 
Id. at 536.
 
28
 
Id. at 536

537.
 
29
 
351 NLRB 451, 457 (2007).  To determine whether a lawsuit is 
reasonably based, the Board adopted the following standard: a lawsuit 

expect s

Professional Real 
Estate Investors, Inc. v. Columbia Pictures Industries, 
 
508 U.S. 49, 60 
(1993)).
 
30
 
536 U.S. at 534 (emphasis in original).
 
  
          
FEDERAL SECURITY
,
 
INC
.
 
5
 
ing on the Board or at least entitled to substantial defe
r-
ence.  The Respondents also contend that the General 
Cou
nsel has failed to establish that their suit was retali
a-
tory.  
 
Finally, the Respondents maintain that their lawsuit 
was not preempted.  In this regard, the Respondents co
n-
tend that the conduct at which the suit was dire
cted

the 
filing of false charges
 
and
 
providing false testimony

is 
not clearly or even arguably protected under the Act, and 

jurisdiction, citing 
San Diego Building Trades Council v. 
Garmon
,
31
 

irly 

regulate are protected by Section 7 or prohibited by Se
c-

State and Federal courts are ousted of jurisdiction).  The 
Respondents also cont
end that even assuming the targe
t-

 
fell within 
the exceptions to F
ederal preemption carved out by the 
Court in 
Garmon 



 

32
  
The R
e-
spondents assert, additionally, that they had no accept
a-
ble means of presenting their claims to the Board for 
adjudication, and they argue that this weighs heavily 
against 
preemption,
 
citing, inter alia, 
Sears, Roebuck & 
Co. v. Carpenters
,
33
 
and 
Linn
34
 


libel, together with its inability to provide redress to the 
maligned party, vitiates the ordinary arguments fo
r pre
-

 
B.  The General Counsel
 
The General Counsel maintains that the Board correc
t-
ly found in its prior decision that the Respondents viola
t-
ed Section 8(a)(1) by filing and maintaining their suit, 

BE&K
 
d
oes not 
require a different result.  
 

claims were baseless and retaliatory, essentially for the 
reasons stated by the judge.  The General Counsel further 

that of 
the State court under the principles set forth in 
Garmon
, 


The General Counsel submits that 
BE&K
 
did not affect 

nder footnote 5 of 

 
                                        
        
 
31
 
359 U.S. 236, 244, 245 (1959).
 
32
 
Id. at
 
243

244.
 
33
 
436 U.S. 180 (19
78).
 
34
 
Supra, 383 U.S. at 64.
 
to find unlawful a preempted suit, without determining 
whether the suit is baseless or retaliatory.  
 
III
.
 
DISCUSSION
 
As explained below, we find that the Act preempted 

35
  

BE&K
 

s-
ing liability on preempted lawsuits.  
Applying that stan
d-
ard here, we find that the Respondents violated Section 
8(a)(1) of the Act by filing and m
aintaining 
their State
-
court lawsuit.  Because we decide the case on preemption 
grounds, we need not consider whether the Board co
r-
rectly determined in its 
prior decision that the lawsuit 
was baseless and retaliatory.
36
 
A.  The Preemption Doctrine 
 
Our revi
ew of the preemption doctrine starts with the 

Clause provides in relevant part:
 
 
 
[T]he Laws of the United States . . . shall be the s
u-
preme Law of the Land; and the Judges in every state 
                                        
        
 
35
 
The Respondents, joined by the dissent, argue that the judge i
m-
properly found that the lawsuit was preempted because that theory of 
violation was not alleged or litigated by the General Counsel.  We 
disagree.  It is settled 
that the General Counsel is not required to d
e-
scribe in the complaint the legal theory relied on.  
Davis Supermarkets, 
Inc. v. NLRB
, 2 F.3d 1162, 1169 (D.C. Cir. 1993), cert. denied 511 U.S. 
1003 (1994); 
Pergament United Sales, Inc. v. NLRB
, 920 F.2d 130, 
135 
(2d Cir. 1990)
 
(enforcing Board decision finding an unfair labor pra
c-
tice under a different legal theory than the one articulated in the co
m-
plaint)
.  See also 
Mammoth Coal Co.
, 358 NLRB 
1643, 1652
, slip op. 

he Board, with court approval
, has repeatedly found 
violations for different reasons and on different 
theories
 
from those of 
administrative law judges or the General Counsel, . . . where the unla
w-
ful 
conduct
 

cases cited therei
n.  


p-
tion of the acts which are claimed to constitute unfair labor practices
, 
including, where known, the approximate dates and places of s
uch acts 


Respondents that the alleged violation consisted of the filing and 
maintenance of the State
-
court lawsuit.
  
Th
e complaint thus gave the 
Respondents fair notice of the acts claimed to constitute the unfair labor 
practice.  Moreover, the Respondents have not shown any prejudice as 

o-
ry.  The basele
ss and retaliatory theory and the preemption theory rely 
on the same set of facts and the Respondents have not proffered any 
evidence that they would have introduced had the preemption theory 
been alleged or even asserted that they would have introduced ad
ditio
n-

reliance on a theory not specifically addressed in the complaint or at the 

Davis 
Supermarkets, 
2 F.3d at 1169, citing
 
Perg
ament,
 
920 F.2d at 137.  
 
36
 
Accordingly, we need not address 
Summitville Tiles, 
300 NLRB 
64 (1990), and other Board cases on which our dissenting colleague 

reasonably based. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
6
 
shall be bound 
thereby, any Thing in the Constitution 
or Laws of any state to the Contrary notwithstanding
.
 
37
 
 
 


contrary to, Federal law, are preempted
.
 
 
In 
Metropolitan Life Ins. Co. v. Massachusetts
,
38
 
the 
Supreme Court summarized the task courts and Federal 
agencies face when confronted with the issue of preem
p-
tion:
 
 
In deciding whether a federal law pre
-
empts a state 
statute, our task is to ascertain 

n-
acting the federal statute at issue.  Pre
-
emption may be 
either express or implied, and is compelled whether 

language or implicitly contained in its structure and 
purpose.
39
 
 
 
Whi
le the Act 

neither contains explicit pre
emptive 
language nor otherwise indicates a congressional intent 
to usurp the entire field of labor
-

the Supreme Court has nevertheless found that State law 
is displaced to the extent it actuall
y conflicts with the 
Act.  
Brown v. Hotel & Restaurant Employees Local 
54
.
40
  

exists when compliance with both federal and state reg
u-
lations is a physical impossibility, or when state law 
stands as an obst
acle to the accomplishment and exec
u-

41
  
 
Guided by these considerations, the Supreme Court in 
Garmon
, supra, 
adopted a rule broadly preempting the 
S

 
Act.  

assumed that the activities which a State purports to re
g-
ulate are protected by Section 7 of the National Labor 
Relations Act, or constitute an unfair labor practice under 
Section 8, due regar
d for the federal enactment requires 

42
  
The Court explained 

plainly within the central aim of federal regulation i
n-
volves too great a danger of conflict between pow
er a
s-
serted by Congress and requirements imposed by state 

43
 
 
The Court additionally held that a presumption of 
preemption applies even when the activity that the State 
                                        
        
 
37
  
U.S. Const
itution, Art. VI, Clause 2.
 
38
 
471 U.S. 724 (1985).
 
39
 
Id. at 738 (internal quotation marks omitted).
 
40
 
468 U.S. 491, 501 (1984).
 
41
 
Id. (internal quotation marks and citations omitted).
 
42
 
359 U.S. at 244.
 
43
 
Id.
 

7 of the Act or prohibite
d by Section 8 of the Act.
44
  
This 

45
 

c-
tional conflict between State 
courts
 
or agencies and the 
NLRB by ensuring that primary responsibility for inte
r-
preting and applying this
 
body of labor law remains with
 

46
  

explained, 

that are potentially subject to federal regulation involves 
too great a danger of conflict with national labor pol
i-

47
  
 
The Court in 
Garmon
 
recognized, however, that not 
every State cause of action involving arguably protected 
or prohibited activity is preempted, and specifically re
c-

h-

es inte
r-

48
  
In 
Sears
, supra, the Court also recognized an exception 
where the injured party has no means of bringing the 
dispute before the 
Board.
49
   
 
As the Court has repeatedly emphasized, however, 
the 


admits of no exception.
50
  

n-
duct that is actually protected by federal law . . . pre
-
emption follows . . . as
 
a matter of substantive right . . . . 
[and] the relative importance to the State of its own law 
is not material . . . for the 
Framers of our Constitution 

51
 
1.  The a
ctivity 
t

l
awsuit w
as 

c

a

p
rotected by Section 7 of the Act
 
In light of the above, the threshold question in any 

                                        
        
 
44
 

on or prohibition r
e-
quires the party claiming preemption to present sufficient evidence to 
show that the Board could decide the issue in its favor.  
International 
Longshoremen Assn.. ILA v. Davis
, 476 U.S. 380, 395 (1986).  Howe
v-
er, the failure of the Boar
d to decide whether activity is protected or 
prohibited under the Act does not in itself permit the States to regulate 
conduct they would otherwise be precluded from regulating.  
Guss v. 
Utah Labor Relations Board
, 353 U.S. 1 (1957); 
Garmon
, supra, 359 
U.S
. at 245 (explaining that the failure of the Board to determine 
whether disputed conduct is within the compass of Sec. 7 or Sec. 8 does 
not give the States the power to Act).
 
45
 
Sears
, supra, 436 U.S. at 187.
 
46
 
Brown
, supra, 468 U.S. at 502.
 
47
 
Garmon
, supra
, 359 U.S. at 246.  
 
48
 
Id. at 243


doctrine in 
Webco Industries
, 337 NLRB 361, 362 (2001).
 
49
 
436 U.S. at 202

203.
 
50
 
Garmon
, supra, 359 U.S. at 244.
 
51
 
Brown
, supra, 468 U.S. at 503.  See also 
Sears
, 
supra, 436 U.S. at 

-
court interfe
r-


 
  
          
FEDERAL SECURITY
,
 
INC
.
 
7
 

State purports to regulate i
s protected or prohibited by 
the Act.
52
  
If that question is answered in the affirmative, 


53
  
 

enacted by Congress in order to prescribe the legit
imate 
rights of employees and employers in their relations a
f-
fecting commerce, and to provide an orderly and peac
e-
ful procedure for the prevention of interference by either 

54
  
To enforce the 
provisions of the Act, C
ongress created the National L
a-
bor Relations Board and gave the Board responsibility 
for preventing unfair labor practices affecting co
m-
merce.
55
  
The Board, however, cannot initiate its own 
processes.  Enforcement of the Act is dependent upon the 
initiative
 
of individual persons, who must invoke its pr
o-
cesses by filing an unfair labor practice charge.
56
  
 
Congress has in unmistakable terms recognized that 
the
 
ability of an employee to file a charge or provide 
information to the Board without fear of coercion 
is cr
u-
cial to the functioning of the Act as a whole.  To ensure 

n-
gress enacted Section 8(a)(4), which provides that it shall 

or otherwise discrim
inate against an employee because 
he has filed charges or given testimony under [the] 
Act

57
   
 
It is
 
well settled, moreover, that an employer that reta
l-
iates against an employee because he has filed charges 
under the Act violates not only Section 8(a)(4) 
but also 
Section 8(a)(1).  Under Section 8(a)(1), it is an unfair 

or coerce employees in the exercise of the rights guara
n-
                                        
        
 
52
 
Garmon
, supra, 359 U.S.
 
at 244.  
 
53
 
Id.
 
54
 
Power Systems, Inc.
, 239 NLRB 445, 447 (1978),
 
enf. denied on 
other grounds 601 F.2d 936 (7th Cir. 1979)
.
 
55
 
Id.
 
56
 

charged that any person has engaged in or is engaging 
in any such 
unfair labor practice, the Board . . . shall have power to issue and cause 
to be served upon such person a complaint stating the charges in that 

Board issues a complaint.
 
57
 
29
 
U.S.C. § 158(a)(4).  
Congress placed no limits on the prote
c-
tion afforded by Sec. 8(a)(4).  The legislative history confirms that this 
was not an oversight.  See, 
e.g.,
 
79 Cong. Rec. at 7676 (statement of 
Sen. Hastings) (proposing that language be added t
o Sec. 8(a)(4) limi
t-
ing its scope to employees who file charges in good faith, thereby e
x-

proposal was discussed, see 
id.
 
(statements of Sens. Hastings and Wa
g-
ner), and the decision was made 
not to add the proposed limitation, see 
id.,
 


 

58
  
Section 7 guarantees employees the 

oin or assist labor organizations . . . and 
to engage in other concerted activities for the purpose of 

59
  
This guarantee includes the right to invoke the admini
s-
trative processes of the Board and to 
provide evidence.  
See, e.g., 
2
 
Sisters Food Group, Inc
.;
60
 
Mesker Door, 
Inc
.
61
 

vital employee right designed to safeguard the procedure 
for protecting all other employee rights guaranteed by 

 
U
-
Haul Co. of California
;
62
 
Network D
y-
namics Cabling, Inc.
63
 
The Board and the courts have scrupulously protected 
access to Board processes.  In 
Nash v. Florida Industrial 
Commission
,
64
 
the Court explained:
 
 
The [NLRA] is a comprehensive code passed by Co
n-
gr
ess to regulate labor relations in activities affecting 
interstate and foreign commerce.  As such it is of 
course the law of the land which no state law can mod
i-
fy or repeal.  
Implementation of the Act is dependent 
upon the initiative of individual persons
 
who must . . . 
invoke its sanctions through filing an unfair labor pra
c-
tice charge.  Congress has made it clear that it wishes 
all persons with information about such practices to be 
completely free from coercion against reporting them 
to the Board.
65
 
 
Lik
ewise, in 
NLRB v. Marine & Shipbuilding Workers L
o-
cal 22,
66
 
the Court observed:
 
 
A proceeding by the Board is not to adjudicate private 
rights but to effectuate a public policy.  The Board ca
n-
not initiate its own proceedings; implementation of the 
Act is 
dependent upon the initiative of individual pe
r-
sons.  The policy of keeping people completely free 
from coercion against making complaints to the Board 
is therefore important in the functioning of the Act as 
an organic whole. . . . A healthy interplay of t
he forces 
governed and protected by the Act means that there 
should be as great a freedom to ask the Board for relief 
as there is to petition any other department of gover
n-
ment for a redress of grievances. . . .  [W]e agree that 
                                        
        
 
58
 
29 U.S.C. § 158
(a)(1).
 
59
 
29 U.S.C. § 157.  
 
60
 
357 NLRB 
1816, 1817
 
(2011).
 
61
 
357 NLRB 
591, 596
 
(2011).
 
62
 
347 NLRB 375, 377

378 (2006), enfd. 
255 Fed. Appx. 527 (D.C. 
Cir. 2007)
.
 
63
 
351 NLRB 1423, 1427 (2007).
 
64
 
389 U.S. 235 
(1967).
 
65
 
Id. at 238 (footnote omitted).
 
66
 
391 U.S. 418 (1968).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
8
 
the overriding public inter
est makes unimpeded access 
to the Board the only healthy alternative
.
67
 
 
See also 
United Credit Bureau of America, Inc. v. 
NLRB
68
 

over labor matters preempts State court jurisdiction of an 

w civil action against an emplo
y-
ee for filing allegedly fraudulent unfair labor practice 
charges against the employer); 
Power Systems
69
 
(penali
z-
ing employee for filing a charge with the Board and thus 
depriving him of, and discouraging employees from 
seekin


  
 
Allowing 
S
tates to exercise jurisdiction over such di
s-
putes would thwart the congressional objective of ensu
r-

a-
bor] practices
 
[] be completely free from coercion against 

Nash, 
supra,
 
389 U.S. at 
238.  Plaintiffs who prevail on claims of malicious pro
s-

and costs.  Successful plaintiffs may al
so be entitled to 
punitive damages, which may well dwarf the fees and 
costs.
70
  
Consequently, absent preemption of such la
w-

protect himself and others from perceived violations of 
the Act or assistance 

l-
leged unfair labor practices could give rise to substantial 
financial liability.  The financial burden is not rendered 
irrelevant by the fact that it would only be imposed on an 

 
charges or 
evidence in bad faith.  For, even if an employee acted in 
good faith, he would still bear the costs of defending 
himself in court as well as the risk of a mistaken adverse 
finding by the court.
71
  
Thus, a civil suit that is factually 
predicated 
on the filing of charges or the submission of 
evidence under the Act, even if it ultimately proves u
n-
successful, may impose a costly and prohibitive burden 

o-

s financial bu
r-
den . . . will impede resort to the Act and thwart congre
s-

72
  
And it is not only 
the State court defendants who suffer.  The public inte
r-
est in the enforcement of the Act is also impaired since 
the conseq
uence of such a suit is not only to silence the 
State court defendants but to chill others who might 
                                        
        
 
67
 
Id. at 424 (internal quotation marks, footnotes, and citations omi
t-
ted).
 
68
 
643 F.2d 1017 (4th Cir. 1981), cert. denied 454 U.S. 994 (1981).
 
69
 
239 NLRB at 449.
 
70
 
William J. Templeman Co. v. L
iberty Mutual. Insurance Co.
, 316 
Ill.App.3d 379, 384 (2000).
 
71
 
Chamber of Commerce of U.S. v. Brown
, 554 U.S. 60, 72 (2008).
 
72
 
Nash
, supra, 389 U.S. at 239.  
 
speak out as well.  See
 
NLRB v. Scrivener
73
 

m-
plete freedom [to provide information to the Board co
n-
cerning unfair labor practices] is necessary 
. .
 
.
 

e-

dried up by employer intimidation of prospective co
m-

uoting 
John Hancock M
u-
tual Life Insurance Co. v. NLRB
]
.
74
 
 
These considerations compel a conclusion that the R
e-
spo

adjudicate civil actions for money damages that are fa
c-
tually predicated on the filing of charges or providing 

to the accomplishment and execut
ion of the full purpo
s-

to frustrate the intent of Congress to leave people free to 
file unfair labor practice charges or submit evidence to 
the Board without fear of retaliation or coercion.  
Brown
;
75
 
Marine 
&
 
Shipbuilding Workers Local 22
.
76
  
As the Court stated in 
Garmon

to regulate conduct so plainly within the central aim of 
federal regulation involves too great a danger of conflict 
between power asserted by Congress and r
equirements 

77
  
 
Seeking to avoid this conclusion, the Respondents a
r-
gue that the conduct that was the subject of their la
w-
suit

falsifying unfair labor practice charges and su
p-
porting evidence

is not protected by the Act.  As d
e-
scribed in their State court complaint, the Respondents 

proceedings in 
Federal Security I
 


the Board would become involve

the guards left their posts was to show support for and 


those issues had already
 
been decided by the Board in 
Federal Securit
y I
.  Following an investigation during 
which Federal Security was given an opportunity to 
submit evidence, the General Counsel issued a co
m-
plaint, indicating that he
 
found the charge allegations to 
be 
well grounded in fact and law.  After a formal hearing
 
at which Federal Security had an opportunity to cross
-
examine witnesses and submit additional evidence, the 
judge in 
Federal Security I
 

i-
mony that the walkout was related to working conditions.  

According to the credible 
and consistent testimony of Palm and Short, they di
s-
                                        
        
 
73
 
405 U.S. 117, 122 (1972).
 
74
 
191 F.2d 483, 485 (D.C. Cir. 1951).  
 
75
 
468 U.S. 501.
 
76
 
391 U.S. a
t 
424.
 
 
 
77
 
359 U.S.
 
at 244.  
 
  
          
FEDERAL SECURITY
,
 
INC
.
 
9
 

promises to provide bulletproof vests, insurance, unli
m-
ited overtime, and paid vacations . . . and decided to d
e-
mand that Skryz
pek meet
 
with them about these matters
 

78
  
The judge also found 

credibly testified that the reasons for it were to protest
 
 
. . . the failure of Skryzpek to provide benefits
 
that he 

79
  
Finally, 

o-
far as the termination of Chief Short was a motivating 

of the perceived effect i
t would have on their own wor
k-

80
  
The judge therefore found that this 
aspect of the walkout was also protected.
81
  
The Board 

v-

did 
so on the basis that the guards exposed residents at 
the public housing sites they guarded to heightened da
n-
ger by abandoning their posts.  The court did not disturb 

walkout was related to working co
nditions and not solely 
to protest the perceived discharge of supervisor Short.
82
       
 
The State court could not find that the defendants 

prosecution without first finding that the charge alleg
a-
tions, af
fidavits, and/or testimony that they submitted to 
the Board in 
Federal Security I
 
were knowingly false and 
therefore unprotected.
83
  
The Board had already held, 
however, that the charge allegations and supporting ev
i-
dence were truthful and that the walkout 
was related to 
working conditions.  
 

c-


Federal Security I
.
84
  
Allowing the State
 
to impose
 
san
c-
                                        
        
 
78
 
318 NLRB at 417.  
 
79
 
Id. at 418.  
 
80
 
Id. at 420.  
 
81
 
Id.  
 
82
 
NLRB v. Federal Security
, supra, 154 F.3d 751.
 
83
 
To prevail on a claim of malicious prosecution in Illinois, a plai
n-
tiff must show: (1) the commencement or 
continuance of an original 
criminal or civil judicial proceeding by the defendant; (2) that the pr
o-
ceeding terminated in favor of the plaintiff; (3) absence of probable 
cause for such proceeding; (4) the presence of malice on the part of the 
defendant; and
 
(5) damages resulting to the plaintiff. 
Sutton v. Hofeld
, 
118 Ill.App.3d 65, 67

68 (1983).
 
84
 
359 U.S.
 
at 244.  In reaching this conclusion, we do not rely on the 

i-
sion in 
Federal Secur
ity I
.  Rather, we find that, under well
-
established 
preemption principles, where the Board has found that charge alleg
a-
tions and testimony are truthful, and its credibility findings have not 
been overturned or vacated by a Federal court with the exclusive
 
a
u-
thority to review Board orders pursuant to Sec. 10(e) and (f) of the Act, 
tions on 
employees who exercise their right to file char
g-
es and submit evidence under the Act 
even where the 
Federal agency in charge of administering the Act has 
determined that the charges and evidence were truthful 
would be fundamentally inconsiste
nt with the compr
e-
hensive Federal regulatory scheme
.  See 
Garmon
85
 

the Board decides .
 
.
 
. that conduct is protected by Se
c-
tion 7 .
 
.
 
., then the matter is at an end, and the States are 

 
2.  Even 
a
ssuming that the 
t
arget
ed 
c
onduct 
w
as 
o
nly 

p

l
awsuit
 
 
was 
p
reempted
 
The Respondents contend that the conduct that the 
State court would be called upon to regulate was only 

suit fell wit
hin the exceptions to federal preemption 
carved out by the Court in 
Garmon
, supra, for State reg
u-




86
  
They would find support for the application of these e
x-

Linn
, supra, 
and 
Farmer
, supra. 
 


for 
the reasons set forth above.  Moreover, if the conduct 
                                        
                                     
 
a State court cannot determine that the charge allegations and testimony 
were false or submitted in bad faith and penalize employees on that 
basis.  The potential for conflict and
 
prohibition of protected conduct is 
simply too great, in our view, to permit states to overturn or disregard 

prosecution actions.  
 

t that when a 
fraud has been committed in an earlier proceeding, the decision in that 
proceeding is not preclusive or binding on other tribunals.  The R
e-

presented here of whether a Sta
te court has authority to decide that 
allegations and testimony that a Federal agency in fulfilling its statutory 
mandate has found to be truthful are, in fact, false and to penalize e
m-
ployees on that basis.  Even putting aside their failure to address the
 
core issue of preemption, moreover, the cases relied upon by the R
e-
spondents do not support their argument.  The Respondents cite a di
s-
senting opinion in 
Gordon v. United Airlines, Inc.,
 
246 F.3d 878, 894 
(7th Cir. 2001), which was not adopted by the majo
rity and which does 
not, in any event, even allude to the proposition for which it is cited.  

U.S. v. Parker
, 447 F.2d 826 (7th Cir. 
1971), likewise fails.  There, a United States court of appeals reversed a 
district court deci
sion finding that a witness committed perjury in an 
earlier trial before the same judge
. 
 
See 
18 U.S.C. § 1621 (criminalizing 
perjury). 
 
Like the dissent in 
Gordon
, 
Parker
 
does not address the ci
r-
cumstances in which a 
State
 
court can penalize, as false, te
stimony that 
a Federal agency credited in its proceeding to enforce Federal law.  
Compare 
In re Loney
, 134 U.S. 372, 375

376 (1890) (States may not 
punish perjury in Federal courts).
 
85
 
359 U.S. at 245.
 
86
 
359 U.S. at 243

244.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
10
 

exceptions to the 
Garmon
 
preemption doctrine apply
.
 


se it targets 

87
  
Nor can we conclude that the lawsuit falls within the 
local interest exception.  The Supreme Court has ordina
r-
ily applied this exception in cases where the disputed 
conduct concerned ac
tivity historically recognized to be 
the subject of local regulation, such as trespass, inte
n-
tional infliction of emotional distress, malicious libel, 
violence, threats of violence, and destruction of prope
r-
ty.
88
  
The Respondents cite no authority establish
ing that 
the State has an historic interest in regulating access to 


Garmon
 
preemption principles.  To the contrary, access to Board 
processes is a 
particular concern of the Board.     
 
Even were we to conclude, moreover, that the R
e-

the Court has cautioned that the determination of whether 
State regulation should be permitted in such circu
m-

n-
cluding, among other things, the harm to the Federal re
g-
ulatory scheme, the importance of the asserted cause of 
action to the State in protecting the health and well
-
being 
of its citizens, and the risk
 
that the State will sanction 
conduct that the Act protects.
89
  
Those factors weigh
 
much
 
more heavily in favor of preemption here than they 
did in 
Linn
 
or 
Farmer.
 
In 
Linn
, the Supreme Court held that the Act does not 
completely preempt c
ivil actions for mal
icious libel pu
b-
lished during a labor dispute 
if the defamatory statements 
are circulated with malice and cause damage.  The Court 
found that State regulation of such conduct only perip
h-
erally concerned the Act, while the State, on the other 


i-
                                        
        
 
87
 
John Hancock Mutual Life Insu
rance
, supra, 191 F.2d at 485.  
 
88
 
See, e. g., 
Sears
, supra, 436 U.S. at 190

198 (trespass); 
Farmer
, 
supra, 430 U.S. 290 (intentional infliction of emotional distress); 
Linn
, 
383 U.S. 53 (malicious libel); 
Automobile Workers v. Russell
, 356 U.S. 
634 (1958)
 
(mass picketing and threats of violence).
 
89
 
Operating Engineers Local 926 v. Jones
, 460 U.S. 669, 676 

the regulatory scheme established by Congress, either in terms of n
e-
ga
t
ing the Board

substantive rules, and the importance of the asserted cause of action to 

Sears
, 436 U.S. at 188

189 

rests being 
asserted and the effect upon the administration of national labor pol
i-

Farmer
, 430 U.S. at 297 

the conduct in question and t
he potential for interference with the fe
d-

 


90
  
The Court also found 
that there was little risk that permitting the State to pr
o-
ceed would interfere with the effective 
administration of 
national labor policy, because an unfair labor practice 
proceeding before the Board would focus on whether the 
statements were misleading or coercive, not on whether 
they were defamatory, while the State court would be 
unconcerned with wh
ether they were coercive or mi
s-
leading in the labor context.
91
  
The Court found that these 
factors justified an exception to the 
Garmon
 
preemption 
rule.
92
  
Similarly, in 
Farmer
, supra, the Court held that 

action against his union for intentional infliction of em
o-
tional distress because the Act does not protect such 


r-

nterference with the federal 

93
 
 
We find the facts in
 
Linn
 
and 
Farmer
 
to be readily di
s-
tinguishable from those in the present case.  The defam
a-
tory statements in 
Linn
 
and the outrageous conduct in 
Farmer
 
did not occur in a Board proceedin
g.  In contrast, 


investigation of charge allegations and unfair labor pra
c-
tice hearing.  Indeed, the gravamen of the lawsuit was the 
invocat

State actions in 
Linn 
and 
Farmer
 

h-

e-

 
In 
Linn
 
and 
Farmer, 
moreover,
 
the Court pre
sumed 
that the challenged conduct was not protected by the Act.  
The Court also found that, if a charge had been filed a
l-
leging that the challenged conduct was prohibited, the 
respective controversies presented to the State and the 
Board would not have bee
n the same.  The Court ther
e-
fore found that there was little risk that permitting the 
State to proceed would interfere with the regulatory j
u-
risdiction of the Board.  In contrast, in this case, the Fe
d-
eral and State claims are the same in fundamental r
e-
spe
cts.  The State court would have to determine the 
                                        
        
 
90
 
383 U.S. at 61

62.
 
91
 
Id. at 63

64.
 
 
The Court also weighed the fact that 
the Board could 
award no damages or provide any other relief to the defamed individ
u-
al. 
Id.
 
at 63.    
 
92
 
The Court, however, limited the scope of the exception by holding 
that States would be permitted to exercise jurisdiction over such claims 
only if the plaintiff pleaded and could prove that the defamatory stat
e-
ments were published with knowledge or reckle
ss disregard of their 
falsity, adopting the standard in 
New York Times Co. v. Sullivan,
 
376 
U.S. 254 (1964).
 
93
 
430 U.S.
 
at 302.
 
  
          
FEDERAL SECURITY
,
 
INC
.
 
11
 
credibility of the charge allegations
 
and testimony in 
Federal Security I
, the reasons for the walkout, and 
whether there was probable cause for the charge under 
Federal labor law.  However, when the Respon
dents filed 
their lawsuit, those
 
issues had already been decided a
d-
versely to the Respondents in 
Federal Security I



94
 
 
Furthermore, balancing the State interest in a
djudica
t-
ing malicious prosecution and abuse of process claims 
against the interference with the Federal regulatory 
scheme and the risk that State courts will prohibit co
n-
duct protected by the Act, we cannot conclude that Co
n-
gress intended to permit State c
ourts to adjudicate the 

In making 
this determination, 
we 
have considered
 

r-
est in protecting its citizens from vexatious litigation
.  
However, that interest is very narrow when the cha
l-
lenged con
duct involves petitioning an agency of the
 
Federal Government to enforce the public
 
rights guara
n-
teed
 
by the Act.  Further, w

measured against the Federal objective of ensuring unfe
t-


an 
objective that 
will unquestionably be frustrated by permitting emplo
y-
ers to bring civil actions against employees for filing 
charges or submitting evidence under the Act

we are 

this is the same j
udgment that the Court made in 
Nash, 
where it struck down a Florida law denying unemplo
y-
ment compensation to employees who filed unfair labor 

i-
rect tendency to frustrate the purpose of Congress to 
leave
 
people free to make charges of unfair labor practi
c-

95
  
In reaching this conclusion, the Court 

through the years . . . that a state law cannot stand that 
either frustrates the purpose of the 
national legislation or 
impairs the efficiency of those agencies of the Federal 
government to discharge the duties, for the performance 

96
  
 
T
he Respondents also assert that they had no accept
a-
ble means of presenting their claims
 
to the Board for 
adjudication, and they argue that this weighs heavily 
against 
preemption,
 
citing, inter alia, 
Sears
, supra
.  In 
Sears
, 
the Court sustained State regulation of peaceful 

                                        
        
 
94
 
Jones
, supra, 460 U.S. at 683.
 
95
 
389 U.S. at 239.
 
96
 
Id. at 240 (internal quotation marks and citations omitted). See a
l-
so 
Linn

At the same time, we reiterate that concu
r-
rent state
-
court jurisdiction cannot be permitted where there is a reali
s-

).
 
the picketing
 
was either protected or prohibited under the 


Garmon
 


 
no argument 
that the Act prohibits the conduct at issue in the R
e-

 
The
 

a-
ry
-
jurisdiction rationale unquestionably requires that 
when the same controversy may be presented to the state 
court o

97
  

provide a 
sufficient
 
justification for pre
-
empting state 
jurisdiction over arguably protected conduct when the 
party who could have presented the p
rotection issue to 
the Board has not done so and the other party to the di
s-

98
  
 
The Court was careful to point out, however, that the 
fact that the aggrieved party lacks an opportunity to have 
the Board consider whe
ther challenged conduct is pr
o-

pre
-

99
  
Where there is a 
strong argument that Section 7 does protect the activity, 
the Court cautioned, the risk of interference with feder
a
l-
ly protected conduct may require that the State yield its 
jurisdiction even if the controversy is not one that the 


pre
-

the aggrieved party has no oppo
r-

x-

the argument that Section 7 does in fact protect the di
s-

100
  
 
Applying these principles to the 

Sears
, the Court found that the employer had no accept
a-
ble method of invoking, or inducing the union to invoke, 
the jurisdiction of the Board.
101
  
The Court also found 
                                        
        
 
97
 
436 U.S. at 202.  
 
98
 
Id. at 202

203 (emphasis in the 
original) (footnotes omitted).
 
99
 
Id. at 203.  See also 
Garmon,
 
supra, 359 U.S. at 245

246, where 

o-

i-
cient by itself to p
reclude preemption:
 
[T]he failure of the Board to define the legal significance under the 
Act of a particular activity does not give the States the power to act.  

neither protected nor p
rohibited or of compelling precedent applied to 
essentially undisputed facts, it is not for this Court to decide whether 
such activities are subject to state jurisdiction. . . . . The governing 
consideration is that to allow the States to control activitie
s that are p
o-
tentially subject to federal regulation involves too great a danger of 
conflict with national labor policy.
 
100
 
436 U.S. at 203.
 
101
 
Id. at 202.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
12
 
that the argument that Section 7 protected the disputed 
conduct was wea

teaches that trespassory picketing by nonemployee o
r-

o-

102
  
The Court 

l-
u
ate the merits of an argument that certain trespassory 
activity is protected does not create an unacceptable risk 
of interference with conduct which the Board . . . would 

103
  
 
In sharp contrast, in the instant case, the Board has a
l-
ready dec

w-
suit, namely, whether there was probable cause for the 
charge in 
Federal Security I
 
and the veracity of the 
charge allegations and evidence indicating that the wal
k-
out was related to working conditions.  It canno
t be said, 

 
acceptable 
method of invoking, or inducing the Union to invoke, the 

 
questions.
104
  
Moreover, experience teaches that, unlike 
trespassory picketing, fili
ng charges and providing ev
i-
dence under the Act is far more likely to be protected 
than unprotected.  These distinctions are fundamental, 
and they illuminate the problem of the present case.  The 
assertion of state jurisdiction in a case that is premised o
n 
the filing of charges or providing evidence to the Board 

federal law and the consequent prohibition of protected 

is rarely unprotected and, 

jurisdiction will have already been invoked.
105
  
In these 

Congress preferred the costs inherent in a jurisdictional 
hiatus to the frustration of national labor policy whic
h 

106
  
 
We emphasize that our holding does not leave r
e-
spondents in Board proceedings entirely without recourse 
against false charges or testimony.  If a respondent di
s-
covers that an employee has submitted 
false evidence or 
testimony in a Board proceeding, the respondent may 

that an employee engaged in deliberate and malicious 
misconduct that abused and undermined the integrity of 

, the Board will withhold rei
n-
statement and/or backpay for any unfair labor practice 
found.  See, e.g., 
Precoat Metals
107
 
(employee denied 
                                        
        
 
102
 
Id. at 205. 
 
103
 
Id.
 
104
 
Id. at 202.    
 
105
 
Id. at 203.  
 
106
 
Id.
 
107
 
341 NLRB 1137 (2004).
 
reinstatement and backpay where, in prehearing affidavit 
and at hearing, employee lied about core issue and i
n-
vented co
nversations that likely contributed to the Ge
n-

o-
longed the Board proceeding).  If the alleged falsehood 
comes to light after the unfair labor practice hearing has 
ended, the respondent can petition the B
oard to reopen 
the hearing.  See, e.g., 
Toll Mfg. Co.
108
 
(Board reopened 
unfair labor practice hearing and modified remedy to 
deny backpay where it was determined that the discrim
i-
natee had repeatedly lied under oath about a central i
s-
sue).  Finally, even 
where, as here, the respondent has 
prevailed at the appellate court level and the Board no 
longer has jurisdiction of the case, the respondent may 
request the Board to refer alleged false charges or test
i-
mony to the Justice Department for criminal investig
a-
tion.
109
  
 
Although these options do not offer the substantial 
monetary damages available under State tort law, that is 
not a sufficient reason by itself to warrant holding 
preemption inapplicable.  As the Court explained in 
Jones,
 

y rejected in 
Ga
r-
mon

110
  
The 
Garmon
111
 
Court stated:
 
 
Nor is it significant that California asserted its power to 
give damages rather than to enjoin what the Board may 
restrain though it could not compensate. . . .  Even the 

s private wrongs or grant 
compensation for past harm cannot be exerted to reg
u-
late activities that are potentially subject to the excl
u-
sive federal regulatory scheme.
 
 
It is important to keep in mind that 

effectively exerted through a
n award of damages as through 

112
  

compensation can be, indeed is designed to be, a potent 

113
  
And in the regulation of the kind of conduct at issue in 
this 
case, it is the Federal regulatory scheme of the Act, not the 
regime of the State tort law, that controls
. 
 
                                        
        
 
108
 
341 NLRB 832 
(2004).
 
109
 
See, e.g., 18 U.S.C. § 1621 (criminalizing perjury); see also 
U.S. 
v. Kupau
, 781 F.2d 740 (9th Cir. 1986), cert. denied 479 U.S. 823 
(1986) (affirming perjury conviction based in part on submission of 
false affidavits to the district court in a 

General Counsel under the authority of Sec. 10(l) of the Act).
 
110
 
460 U.S. at 684.
 
111
 
359 U.S. at 246

247.
 
112
 
Garmon,
 
supra, 359 U.S. at 247.  
 
113
 
Id.
 
  
 
  
          
FEDERAL SECURITY
,
 
INC
.
 
13
 
B.  The Respondents Violated Section 8(a)(1) by Filing 
and Maintaining Their Lawsuit
 

liab
ility for the filing and maintenance of a preempted 
lawsuit derives from language in footnote 5 of 
Bill Joh
n-


l-
ing with a suit that is claimed to be beyond the jurisdi
c-
tion of the state courts because of 
federal
-
law preem
p-

114
  
The Board has interpreted this language to 
mean that preempted lawsuits are outside the scope of 
First Amendment protection.  Thus, t
he Board has co
n-
sistently held, with court approval, that a preempted la
w-
suit can be condemned a
s an unfair labor practice, wit
h-
out regard to its objective merits or the motive with 
which it was filed, if it is unlawful under traditional 
8(a)(1) principles
.
115
  
 

decision in 
BE&K
 

tandard for 
imposing liability on preempted lawsuits.  They point out 

b-

pu
r-
pose
 
is to stop conduct he reasonably believes is ill
e-

116
  
The Respond

i-
mony at the hearing establishes that he reasonably b
e-

lawsuit was therefore genuine within the meaning of the 

BE&K
.  The Respondents assert that 
the 
lawsuit is thus insulated from legal sanction under the 
First Amendment Petitioning Clause.  
 
That argument has been squarely rejected by the D.C. 
Circuit and the Board.  In 
J. A. Croson Co.
,
117
 
the Board 
explained,
 
 
It is clear . . . that the 

 
exception for 
preempted lawsuits remains intact after 
BE&K
.  In 
Can
-
Am Plumbing
, [supra] the D.C. Circuit stated, 

BE&K
 
did not affect the footnote 5 exemption in 
Bill 



p-
tion is, as 

 
acknowledged in footnote 5 
(and 
BE&K
 

the question of whether a lawsuit can be held unlawful 
as retaliatory.  
Can
-
Am Plumbing
, supra, 321 F.3d at 
151.  
Thus, 
BE&K
 
does not shield 
preempted state la
w-
                                        
        
 
114
 
461 U.S. at 737 fn. 5.  
 
115
 
See, e.g., 
Can
-
Am Plumbing, Inc.,
 
335 NLRB 1217
 
(2001), enf. 
denied on other grounds and remanded 321 F.3d 145 (D.C. Cir. 2003), 
reaffd. 350 NLRB 947 (2007), enfd. 340 Fed.Appx. 354 (9th Cir. 
2009)
; 
Associated Builders & Contractors, 
331 NLRB 132, 132 fn. 1 
(2000).  Accord: 
Emery Worldwide v. NLRB,
 
966
 
F.2d 1003, 1006 fn. 4 
(5th Cir. 1992); 
Teamsters Local 776  v. NLRB,
 
973 F.2d 230, 235

236 
(3d Cir. 1992), cert. denied 507 U.S. 959 (1993).
 
116
 
536 U.S. at 534 (emphasis in original).  
 
117
 
359 NLRB 
19, 26
 
(2012).
 
suits.  Rather,
 
footnote 5 of 

 

preempted lawsuits outside of the First Amendment 

.
118
 
 
 
Accordingly, the Board may continue to hold that a 
preempted lawsuit is an unfair labor practice without 
regard to whether it is objectively baseless
 
if it is unla
w-
ful under traditional NLRA principles.  See, e.g., 
Can
-
Am Plumbing;
119
 
Associated Builders & Contractors
.
120
  
In this case, the Respondents filed a 
lawsuit alleging that 
17 former employees engaged in abuse of process and 
malicious prosecution b
y filing an unfair labor practice 
charge and providing evidence to the Board.  At its core, 

r
e-


a right protected by Se
c-
tion 7 of the Act.  We therefore find that the Responden
ts 
violated Section 8(a)(1) of the Act by filing and mai
n-
taining their lawsuit.
121
  
See, e.g., 
Webco Industries
122
 

tends to interfere with, restrain, or coerce employees in 
the exercise of their Sec

123
  
 
                                        
        
 
118
 
As we stated in 
Croson
, supra, 359 NLRB No
. 2, slip op. at 8, in 
light of 
Can
-
Am Plumbing
 
and the absence of any indication that the 
Supreme Court limited the scope of fn. 5 of 

, we decline 
to join our dissenting colleague in expanding the reach of 
BE&K
 
to 
preempted lawsuits.   The d
issent asserts that the language in 
Can
-
Am 
Plumbing 

remanded the case to the Board on other grounds.  However, the dissent 

-
Am princ
i-
p

BE&K
 

e-
work of 
Bill Johnson

s . . . 

148, 150

151.  The court concluded, as a matter of law, that footnote 5 
of 
Bill Johnson

s

BE&K
 
did not disturb


court further held that the First Amendment concerns expressed in 
BE&K
 

-
court lawsuit was wholly 
preempted by Federal law.  
Id.  See also 
Small v. Plasterers Local 200
, 
611 F.3d 483, 492 (9th Cir. 2010), quoting 
Can
-
Am Plumbing
, 321 
F.3d at 151 (expressing agreement with the position of the D.C. Circuit 

BE&K
 
did not affect the footn
ote 5 exemption in 
Bill Joh

.

  
 
119
 
335 NLRB at 1217.  
 
120
 
331 NLRB at 132 fn. 1.
 
121
 
We overrule 
LP Enterprises
, supra, 314 NLRB 580, and similar 
cases, i.e., 
Machinists Lodge 91 (United Technologies)
, 298 NLRB 325 
(1990), enfd. 934 F.2d 1288 (1991), cert denied 502 U.S. 1091 (1992); 
Power Systems
, supra, 
239 NLRB 445
; 
Clyde Taylor Co.
, 127 NLRB 
103, 108 (1960), to the extent they hold that an employer or a union 
does not violate the Act by filing or m
aintaining a State lawsuit that is 
factually predicated on, and seeks to punish or deter, the filing of 

reasonably based. 
 
122
 
Supra, 337 NLRB at 363.
 
123
 
The Respondents contend that th
e Board has no authority to order 
the Respondents to have the default orders issued by the State court 

Rooker
-
Feldman
 
doctrine.  See 
District of Columbia Court of Appeals v. Fel
d-
man
, 460 U.S. 462, 482

486 (1983); 
Rooker v. Fidelity Trust Co.
, 263 
U.S. 413, 415

416 (1923).  Briefly stated, that doctrine bars a losing 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
14
 
ORDER
 
The National Labor Relations Board orders that the 
Respondents, Federal Security, Inc., and its alter egos or 
agents, James R. Skrzypek and Janice M. Skrzypek, their 
officers, agents, successors, and assigns, shall 
 
1. Cease and 
desist from
 
(a) Filing, maintaining
,
 
and prosecuting lawsuits with 
causes of action that are preempted by the Act and i
n-
clude conduct protected by the Act.
 
(b
) In any like or related manner
 
interfering with, r
e-
straining, or coercing employees in the exerci
se of their 
rights under the Act or persons filing charges or coope
r-
ating with the Board.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Within 7 days after service of this Decision and 
Order by the Region, if
 
they have not already done so, 
withdraw and, if necessary, otherwise seek to dismiss the 
lawsuit docketed in the Circuit Court of Cook County, 
Illinois, as No. 00
-
L
-
06317, 
James R. Skrzypek and 
Janice M. Skrzypek v. Kelvin Brewer et al.,
 
including any 
amendments or refilings, and take affirmative action to 
have the default orders in the proceeding vacated.
 
(b) Reimburse the defendants in that lawsuit for all l
e-
gal and other expenses incurred in defending the lawsuit, 
to date and in the fu
ture, plus interest as described in the 
remedy section of this decision.
 
(c) Mail to all defendants in the State
-
court lawsuit, at 

expense, on a form provided by the Region and signed 
by the Skrzypeks, a
 
copy of the attached notice marked 

 
                                        
                                     
 

review of the state judgment in a United States district court, bas
ed on 


Johnson v. De Grandy
, 512 U.S. 997, 1005

1006 
(1994).  As the Supreme Court explained in 
Exxon Mobil Corp. v. 
Saudi Basic Industries Corp.,
 
544 U.S. 280, 2
84 (2005),
 
the 
Rooker
-
Feldman
 

doctrine acquired its name: cases brought by state
-
court losers co
m-
plaining of injuries caused by State
-
court judgments rendered before 
the district court proceedings c
ommenced and inviting district court 

Respondents to seek vacatur of the State court default order would not 

Rooker
-
Feldman

e-
cause, among
 
other things, the Board proceedings in this case were 
commenced before the default order was rendered.  (The charge that 
resulted in the issuance of the complaint in this case was filed on June 
30, 2000.  The State court issued the default order on Octobe
r 12, 
2000.)  In addition, the doctrine applies only if the injury alleged by the 
Federal plaintiff was caused by the State court judgment itself.  Here, 
the source of the injury is not the default order, but the filing and 
maintenance of the lawsuit.  Fur
thermore, because the State
-
court la
w-
suit was preempted, the State court lacked subject matter jurisdiction 
and the default orders were therefore void
 
ab initio.
 
(d) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification by the 
Skrzypeks, on a form provided by the Region, attesting 
to the steps the Respondents have taken to c
omply with 
this Order.
 
 
M
EMBER 
H
AYES
, dissenting.
 
In this case, as in 
J.A. Croson
, 359 NLRB 
19
 
(2012)
, 
issued this same day, my colleagues hold that an e
m-
ployer violated Section 8(a)(1) of the Act by filing and 
maintaining a State
-
court lawsuit, which they
 
find to be 
preempted.  I dissented in 
Croson
1
 
on alternative grounds 
that the lawsuit there was not preempted, but even it if 
was, a violation should not be found pursuant to the r
a-

BE&K
.
2
  
In this ca
se, my colleagues devote the bulk of 



a tort action for malicious 
pros
e-
cution against former employees who the Respondents 
reasonably believed had filed knowingly false Board 
ch
arges supported by knowingly false affidavits and te
s-
timony

was preempted.  I question whether the lawsuit 
was preempted and whether that issue is even before the 

preemption rationale.  Instead, I believe
 
the determin
a-

decision is whether the judge correctly found that the 
State
-
court action was baseless and retaliatory.  Again 
relying on the 
BE&K
 
precedent, I would reverse the 

e State
-
court action was baseless.
3
  
Consequently, as in 
Croson

lawsuit, even if preempted was lawful.
4
 
The majority believes otherwise.  In their view, a 
preempted lawsuit can be condemned as an unfair labor 
practice if it in
terferes with rights protected by Section 7 
of the Act

a condition that is invariably satisfied where 
preemption applies.  In truth, then, the majority holds 
that a preempted lawsuit is unlawful simply because it is 
preempted.  This holding impermissibly t
hreatens the 
right, protected by the First Amendment and reiterated 
by the Supreme Court in 
BE&K
, to petition the Gover
n-
ment for redress of grievances.  It does so by penalizing 
the entire class of preempted lawsuits regardless of 
                                        
        
 
1
  
Slip op. at 1.
 
2
 
BE&K Construction Co. v. NLRB
, 536 U.S. 516 (2002); 
BE&K 
Construction Co.
,
 
351 NLRB 451 (2007).    
 
3
 
A lawsuit lacks a reasonable basis only if no reasonable litigant 
could realistically expect success on the merits.  
BE&
K, 351 NLRB at 

malicious prosecution 
claims.  That alone suffices to show that the 

Ray Angelini, Inc.
, 
351 NLRB 206, 208

209 (2007).
 
4
 
There was no contention in 
Croson
 
that the lawsuit was either 
bas
e
less or retaliatory.
 
  
          
FEDERAL SECURITY
,
 
INC
.
 
15
 
whether some lawsuits wit
hin that class

including the 


constitute genuine petitioning.  Because 

principles embodied in 
BE&K
, I dissent.
 
Background
 
 

guard employee
s engaged in a walkout, for which several 
of them were discharged.  The Board found the dischar
g-
es unlawful.
5
  
However, the Seventh Circuit Court of 
Appeals determined that the walkout was unprotected 
and denied enforcement.
6
  
Nearly 2 years later, one of 
the 

bumped into Company President James Skrzypek at a 
drug store and admitted to him that the employees had 

Skrzypek, Davenport said that the employees ha
d lied in 
their affidavits and testimony, fraudulently asserting u
n-
truths in order to bring their walkout within the scope of 
Section
 
7 protection so that they could get their jobs 
back.  Armed with this information, the
 
Respondents 
filed the State tort ac
tion at issue here, seeking damages 
for malicious prosecution and related misconduct.  In the 
course of the State proceeding, the court issued default 
judgment orders against 11 of the 17 named defendants, 
and twice denied motions to dismiss the malicious 
pros
e-
cution claims.  In June 2002, the Respondents had their 
suit voluntarily dismissed against the remaining defen
d-
ants without prejudice.
 
Discussion
 
The M

P
reemption 
R
ationale 
Sweeps too
 
B
roadly. 
 

preempted from the time it was filed because the Board 
had already determined, in 
Federal Security I
, that the 
charges in the underlying case were meritorious.
7
  
They 
find that, by calling on the State c
ourt to make fact fin
d-


                                        
        
 
5
  
Federal Security, In
c., 
318 NLRB 413 (1995) (
Federal Security I
).
 
6
  
NLRB v. Federal Security, Inc.
, 154 F.3d 751 (7th Cir. 1998).
 
7
 
In so finding, the majority ignores the fact that 
Federal Security I
 
predated by 4 years the fateful drug store encounter between Skrzypek 
and Davenport.  In light of that fact, the majority gives the merit dete
r-
minations in 
Federal Security I
 
far more weight than they are, in re
a-
son, entitled to.  It is this circumstance 
that invites me to question 
whether the lawsuit was preempted.  When the Board upheld the char
g-
es in 
Federal Security I
, the Respondents were still in the dark.  By the 
time they were enlightened, the Board had lost jurisdiction of the case; 
and even assum
ing it could have reacquired jurisdiction, it lacks rem
e-

 


8
 
As stated above, I quest
ion whether the instant lawsuit 
was preempted, but I need not go down that path because 
I find that the Respondents did not violate the Act by 
filing and maintaining their State action, even assuming 
it was preempted.  That being said, however, I disagree 

before us, despite the acknowledged fact that the preem
p-
tion theory was neither alleged nor litigated by the Ge
n-
eral Counsel.  For the reasons set forth in my partial di
s-
sent in 
Mammoth Coal
 
Co.
, 
358 NLRB 
1643, 1656

1660 

and unlitigated questions is contrary to the Administr
a-
tive Procedure Act and fundamental principles of due 
process.
 

l-
ysis 
must be noted and questioned.  As I read it, the crux 


charges, affidavits, and testimony in a Board proceeding 
are false and malicious.  My 
colleagues appear to suggest 
that 
all
 
charge filing is immunized from State tort a
c-
tions

even where the charges are knowingly, maliciou
s-
ly false.  They cite legislative history to that effect, sta
t-

affor


was not adopted.  And they say, sweepingly and catego
r-

adjudicate civil a
c-
tions for money damages that are
 
factually predicated on 
the filing of charges or providing other assistance to the 


 
To clarify this issue, I point out that extant Board pre
c-
edent hol
ds that the Act does 
not
 
protect knowingly false 
charges and testimony.
9
  
Thus, where a party was indeed 

credibility findings indicate knowingly false testimony, a 
State tort action seeking damages 
for such unprotected 

action could not be preempted because it would not act
u-
ally or even arguably conflict with the Act under 
Ga
r-
mon
, supra.  It follows that charges and testimony a
l-
leged to be malic
iously false are at best only arguably 
                                        
        
 
8
 
Quoting 
San Diego Building Trades Council v. Garmon
, 359 U.S. 
236, 244 (1959).  
 
9
  
E.g., 
Summitville Tiles
, 300 NLRB 64, 65 fn. 5 (1990) (filing an
 
unfair labor practice charge is protected unless undertaken in bad faith).  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
16
 

assessed on the merits.
10
 

awsuit 
C
annot be Stripped of First 
Amendment Protection Solely 
b
ecause it was P
reempted
 
The Respondents did not vio
late the Act.  They filed a 
reasonably based lawsuit seeking damages for allegedly 
fraudulent and abusive Board litigation.  Their error, if 
any, was that they failed to discern the proper venue in 
which to air their grievance.  For that, the majority find
s 
that they violated Federal law.  My colleagues 
acknowledge that the Respondents would not have vi
o-
lated the Act had they brought their evidence to the 
Board rather than to the State court.  They ignore the fact 
that the Board lost jurisdiction of the cas
e once the re
c-
ord
 
was filed in the Seventh Circuit, and never thereafter 
reacquired jurisdiction because the appellate court denied 
enforcement without remanding to the Board.
11
  
More 
importantly, their finding of an unfair labor practice 
based solely on p
reemption grounds cannot be reconciled 
with the First Amendment. 
 

people . . . to petition the Government for a redress of 

very idea of government, 

12
  
It is 

most
 
precious
 
of the 
liberties
 
safeguarded by 

13
  
In keeping with these principles, 
the Supreme Court in 
BE&K Construction
 
invalidated 


s-

14
  
Because the 

includes suits 
that involve genuine grievances, the Court 

impermissibly burdened the First Amendment right to 
                                        
        
 
10
 

, 305 NLRB 663, 671 (1991) (holding that 
where arguably protected activity is involved, preemption does not 
occur in the absence of Board involvement in the ma
tter, and only upon 

activity preempted by Federal labor law).  
 
11
 
Even if the Board had retained jurisdiction, the best the Respon
d-
ents could have obtained from the Board (as the majority
 
acknowled
g-
es) would have been relief from the obligation to reinstate the lying 
employees with backpay, and possibly a referral to the Justice Depar
t-
ment for criminal investigation.  They could not have been made whole 
for their injuries).
 
12
 
U.S. v. Crui
kshank
,
 
92 U.S. 542, 552 (1876).
 
13
 
Mine Workers District. 12 v. Illinois State Bar Assn.
, 389 U.S. 
217, 222 (1967); see also 
McDonald v. Smith
, 472 U.S. 479, 486 (1985) 

c-


 
. . . wit
h-
out violating those fundamental principles of liberty and justice which 

omitted)
.
 
14
 
536 U.S. at 536.
 
petition.  The Court observed that reasonably based la
w-
suits that prove unsuccessful nevertheless advance i
m-
portant public interests because, inter alia, they allow the 
public airing of disputed facts, raise matters of public 
concern, and promote the evolution of the law.
15
  
Plainly, 
the same First Amendment interests protected by the 

 
BE&K
 
exist regardless of 
whether a reasonably based State
-
court lawsuit is unsu
c-
cessful under State law because of a failure of proof 
or
 
because it is preempted by Federal labor law.  Nothing in 
the 
BE&K
 

remand 
singles out preempted lawsuits as lacking First 
Amendment protection.
 
My colleagues find that the instant lawsuit receives no 
First Amendment protection solely because it was 
preempted by the Act.  Citing their decision in 
J. A. 
Croson Co.
, 359 NLRB 
19, 21
,
 
which in turn cites the 

Can
-
Am Plumbing
,
16
 
they take 

i-
sion in 

17
 

t-


sequent decision in 
BE&K Construction
 


class of preempted lawsuits as falling outside of the Pet
i-
tion Clause, despite that many such suits present genuine 
grievances and are brought with a reasonabl
e belief that 
the courts in which they are filed properly have jurisdi
c-
tion.  This sweeping standard is as overbroad and flawed 
as the one the Court rejected in 
BE&K
.  Contrary to the 
majority, footnote 5 of 

 
does not support 
their holding.  
In 

the Supreme Court held 
that the First Amendment right to petition the courts pr
o-
hibited the Board from enjoining an ongoing, well
-

filing it.  Footnote 5, inter alia, clarified th
at that prohib
i-

-
established authority 
under 
NLRB v. Nash
-
Finch Co.
18
 
to seek a Federal court 
injunction against an ongoing State action that it deemed 
preempted, despite the Petition Clause interests i
n-
volved.
19
  
It did 
not place preempted lawsuits outside of 
the First Amendment or address the standard for impo
s-
ing unfair labor practice liability
.
20
 
                                        
        
 
15
 
Id. at 532.
 
16
 
Can
-
Am Plumbing v. NLRB
, 321 F.3d 145 (D.C. Cir. 2003).
 
17
 

, 461 U.S. 731, 737 fn. 5 
(1983). 
 
18
 
404 U.S. 138, 144 (1971).
 
19
 

temporary injunction under
 

which this case was actually litigated.
 
20
 
As for 
Can
-
Am Plumbing

footnote 5 is of doubtful precedential value because the court ultimately 
granted the petition for review and r
emanded the case to the Board on 
  
          
FEDERAL SECURITY
,
 
INC
.
 
17
 
Further, the majority injects unpredictability into First 
Amendment law by failing to protect preempted lawsuits 
in which a 
respondent had a reasonable belief that the 
State court had jurisdiction.  
Given the broad spectrum of 
possibilities implicated when a party considers legitimate 
petitioning activity, there is a substantial risk that the 
threat of liability under the Act f
or maintaining such la
w-

constitutional right to do so.  The Supreme Court has 
recognized that preemption law lacks clarity, calling the 

from the 
States and what has been left to them [to be] of 

Garmon
, supra at 241 (citation omi
t-
ted).  
As the Seventh Circuit opined in the context of 
construing the fraud exception in antitrust litigation, the 
potential for chilling petitioning act

great when it is unclear whether the law actually forbids 

21
  


critical that we do not transform the [NLRA] into a 
means by which to chill vital conduct protected under the 

h-
er the Boa
rd will conclude that a particular lawsuit is or 
is not preempted will do exactly that. 
 
Accordingly, if a lawsuit is found preempted, but the 
respondent had a reasonable belief that the State court 
had jurisdiction, the standard the Board established on 
r
emand in 
BE&K
 

the filing and maint
e-
nance of a reasonably based lawsuit does not violate the 
Act, regardless of whether the lawsuit is ongoing or is 
completed, and regardless of the motive for initiating the 
lawsuit.

22
  
Applied here, the R
espondents had reason to 
believe that the State court had jurisdiction, provided 
they established that the Board charges were maliciously 
false.
23
  
Had the Respondents done so, their lawsuit 
                                        
                                     
 
other grounds.  See 321 F.3d at 151

153.  Also in that case, the r
e-


c-
tive of motivat

characterization of fn. 5 absent any counterargument from the respon
d-

statement, but the Board has found that lawsuits brought with an il
legal 
object lack Petition Clause protection.  See 350 NLRB 947, 947 fn. 10 
(2007).  Such cases are qualitatively different from preempted lawsuits, 
which, unlike illegal objective cases, may be reasonable and filed in 
good faith.  

&
 
C

, 611 
F.3d. 483, 492 (9th Cir. 2010), also cited by my colleagues, involved a 
case brought with an illegal objective. The court stated that the preem
p-
tion issue was not before it.  Id. at fn. 4. 
 
21
 
See the discussion in 
Mercatus Gro
up, LLC v. Lake Forest Hosp
i-
tal
, 641 F.3d 834, 847

848 (7th Cir. 2011).
 
22
 
351 NLRB at 456.
 
23
 
See 
LP Enterprises

the filing of a charge to lose the protection of the Act and be subject to 
a malicious prosecution action, the Federal standard requires a showing 
would necessarily escape preemption because the filing 
of malicio
usly false charges is not protected by Section 7 

o-
ver, and contrary to the majority, the Respondents would 
not have reasonably believed that a motion for reconsi
d-
eration in the Board proceeding was an 
option.  The 
Board lost jurisdiction once it filed the record in 
Federal 
Security I
 
with the Seventh Circuit in connection with its 
application for enforcement, see Section 10(e) of the Act, 
and it did not thereafter reacquire jurisdiction because the 
Seve
nth Circuit denied enforcement without remanding 
the case to the Board.  
 
Thus, the Respondents reasonably believed that the 
State court had jurisdiction, and the sole remaining que
s-
tion is whether their lawsuit was reasonably based.  It 
was.  As noted abo


u-
tion claims demonstrate that the lawsuit was reasonably 
based as a m

if there is a 
genuine issue of material fact that turns on the credi
bility 
of witnesses or on the proper inferences to be drawn 
from undisputed facts, it cannot . . . be concluded that the 
suit [lacks a reasonable basis].

24
  
A factual dispute e
x-
ists over what Davenport said to Skrzypek at the drug 
store.  According to Skr
zypek, Davenport told him that 

m-

Federal S
e-
curity I


the employees falsified the charge, affidavits, and test
i-
mony.  This key issue of disputed material fact turns on 
witness credibility and was never resolved against the 
Respondents.  Had Skrzypek been credited, it would 
have helped establish many of the el
ements in the R
e-

-
court action.  In sum, the Respondents 
reasonably believed that the State court had jurisdiction, 
and the lawsuit was reasonably based.  Accordingly, the 
instant unfair labor practice complaint should be di
s-
missed regardles
s of whether the lawsuit was preempted.     
 
 
In sum, the rationale and evidentiary test of the S
u-
preme Court and Board 
BE&K
 
cases should apply to a 
determination of whether any particular preempted la
w-
suit violates the Act.  By declining to uncouple the 
                                        
                                     
 
that the party filing the charge acted maliciously, i.e., it fi
led an unfair 
labor practice charge with knowledge that the charge allegations were 

Linn v. 
Plant Guard Workers
, 
383 U.S. 53, 64

65 (1
966)
).  The majority ove
r-
rules 
LP Enterprises
 
today, but it was extant law when the Respondents 
filed and maintained their lawsuit.  See also 
Summitville Tiles
, supra, 
300 NLRB at 65 fn. 5 (filing an unfair labor practice charge is protected 
unless underta
ken in bad faith).
 
24
 
Ray Angelini
, supra, 351 NLRB at 208

209 (quoting 
Bill Joh
n-

, supra, 461 U.S. at 745).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
18
 
p
reemption and unfair labor practice inquiries, and ther
e-
by holding that the entire class of preempted lawsuits are 
unlawful even if reasonably based, my colleagues unne
c-
essarily raise constitutional questions.  Not only is their 
action contrary to general 
Board practice,
25
 
it also flies in 
the face of admonitions twice voiced by the Supreme 
Court to the Board on the specific subject of whether 
lawsuits violate the Act.  Should this case or another 

laws
uits wend its way to the Supreme Court for review, I 
doubt that the third time will prove to be the charm for 

 
For these reasons, I respectfully dissent.
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
M
AILED BY 
O
RDER OF THE 
 
N
ATIONAL 
L
ABOR
 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated the National Labor Relations Act and has ordered us to 
sign, mail and abide by this notice.
 
 
Section 7 of the Act gives employees thes
e rights.
 
                                        
        
 
25
 
See 
Ampersand Publishing
, 
LLC., 
357 NLRB 
452
 
(2011) (noting 
duty to construe the Act, when possible, to 
avoid
 

s-

constitutionality
, citing 
Edward J. DeBartolo Corp. v. Florida 
Gulf Coast Building Trades Council,
 
485 U.S. 568, 575 (1988)).
 
 
To organize
 
To form, join
,
 
or assist any union
 
To bargain collectively through representatives 
of their own choice
 
To act together for other mutual aid or protection
 
To choose not to engage in any of these protected 
concerted activities.
 
 
W
E WIL
L NOT
 
file, maintain, or prosecute lawsuits 
which are preempted by the Act and which interfere with 
activity protected by Section 7 of the Act.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL

Order, withdraw and, if necessary, otherwise seek to 
dismiss our lawsuit docketed in the Circuit Court of 
Cook County, Illinois, as No. 00
-
L
-
06317, 
James R. 
Skrzype
k and Janice M. Skrzypek v. Kelvin Brewer et al.,
 
including any amendments or refilings, and take affirm
a-
tive action to have the default orders in the proceeding 
vacated.
 
W
E WILL
 
reimburse the defendants in the above la
w-
suit for all legal and other 
expenses incurred in defending 
the lawsuit, to date and in the future, plus interest.
 
F
EDERAL 
S
ECURITY
,
 
I
NC
.,
 
AND ITS ALTER EGOS 
OR AGENTS
,
 
J
AMES 
R.
 
S
KRZYPEK AND 
J
ANICE 
M.
 
S
KRZYPEK
 
 
